             Case 2:20-cv-00167-DWC Document 20 Filed 09/09/20 Page 1 of 3



 1   D. JAMES TREE                        THE HONORABLE DAVID W. CHRISTEL
     Attorney At Law
 2   Tree Law Offices
     3711 Englewood Avenue
 3   Yakima, WA 98902
     Telephone: (509) 452-1700
 4   Fax: (509) 577-9109
 5   Attorney for Plaintiff
 6
                        UNITED STATES DISTRICT COURT
 7                     WESTERN DISTRICT OF WASHINGTON
 8

 9   LIZETH AVILA,                            )
                                              ) CIVIL NO: 2:20-00167-DWC
10                Plaintiff,                  )
                                              )
11         vs.                                ) ORDER FOR ATTORNEY FEES
                                              )
12   COMMISSIONER OF SOCIAL                   )
     SECURITY                                 )
13                                            )
                                              )
14                Defendant
15

16         It is hereby ORDERED that Plaintiff is awarded attorney fees in the amount
17
     $ 4,218.11 pursuant to the Equal Access to Justice Act, 28 U.S.C. 2412. However,
18
     Plaintiff’s EAJA fees are subject to a United States Department of Treasury offset
19

20   as described in Astrue v. Ratliff, 130 S.Ct. 2521 (2010). The Commissioner is
21   directed to contact the U.S. Department of Treasury after this Order is entered to
22
     determine if the EAJA Award is subject to any offset. If the U.S. Department of
23
     the Treasury verifies to the Office of General Counsel that Plaintiff does not owe a
24

25

     ORDER FOR ATTORNEY FEES [2:20-00167-DWC] - 1                     Tree Law Office
                                                                      3711 Englewood Ave.
                                                                        Yakima, WA 98902
                                                                       Phone: 509-452-1700
             Case 2:20-cv-00167-DWC Document 20 Filed 09/09/20 Page 2 of 3



 1   debt and is not subject to any offset, the government shall pay the EAJA Award
 2
     directly to D. James Tree, Plaintiff’s counsel. If there is an offset, any remainder
 3
     shall be made payable to Plaintiff, based on the Department of the Treasury’s
 4

 5   Offset Program and standard practices, and the check shall be mailed to Plaintiff’s
 6
     counsel at 3711 Englewood Avenue, Yakima, Washington 98902.
 7
           DATED this 9th day of September, 2020.
 8


                                                   A
 9

10                                                 David W. Christel
                                                   United States Magistrate Judge
11

12

13
     Presented by:
14

15
     S/ D. JAMES TREE, WSBA#1697
16
     Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

     ORDER FOR ATTORNEY FEES [2:20-00167-DWC] - 2                       Tree Law Office
                                                                        3711 Englewood Ave.
                                                                          Yakima, WA 98902
                                                                         Phone: 509-452-1700
            Case 2:20-cv-00167-DWC Document 20 Filed 09/09/20 Page 3 of 3



 1

 2

 3

 4                             CERTIFICATE OF SERVICE
 5

 6
           I hereby certify that the foregoing Proposed Order for Attorney Fees was
 7
     filed with the Clerk of the Court on August 25, 2020, using the CM/ECF system
 8

 9   which will send notification of such filing to the following: Kerry Jane Keefe,

10   Assistant U.S. Attorney and Shata Stucky, Office of the General Counsel.
11

12

13
                                                s/ D. JAMES TREE
14
                                               Attorney for Plaintiff
15
                                               Yakima, Washington 98902
16                                             3711 Englewood Ave.
                                               Telephone: (509) 452-1700
17                                             Fax: (509) 577-9109
18

19

20

21

22

23

24

25

     ORDER FOR ATTORNEY FEES [2:20-00167-DWC] - 3                    Tree Law Office
                                                                     3711 Englewood Ave.
                                                                       Yakima, WA 98902
                                                                      Phone: 509-452-1700
